Citation Nr: 1603642	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Army from July 1958 to July 1961, and the Air Force from August 1961 to April 1992. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the Veteran had requested a Board hearing before a Veterans Law Judge in his February 2011 substantive appeal, he later submitted an August 2015 request to cancel that hearing.  Therefore, his request for a Board hearing has been properly withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

The Board notes that additional VA disability benefits questionnaires (DBQs) were associated with the claims file in August 2015, to include those pertaining to hearing loss and tinnitus, foot conditions (including flatfoot (pes planus)), rectum and anus conditions (including hemorrhoids), and scars/disfigurement.  This evidence was not accompanied by a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2015).  However, as such evidence does not relate to either issue on appeal, it is irrelevant.  Furthermore, as this matter is being remanded to the agency of original jurisdiction (AOJ), the AOJ will have the opportunity to review the entire record, to include such additional evidence, in the readjudication of the Veteran's claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of his right hip and left knee disorders in October 2009, an addendum opinion is necessary to decide the claims.

With regard to the Veteran's right hip disorder, he asserts that such is either the direct result of his service from repeated lifting of heavy objects and standing on concrete or was caused or aggravated by his service-connected degenerative disc disease of the lumbar spine.  The October 2009 VA examiner determined that the Veteran had degenerative disease and avascular necrosis of the right hip and opined that the Veteran's condition was not caused by or a result of service connected trauma or other problems.  The examiner reasoned that there is no history of trauma present, no complaint of hip pain noted in the service records, no treatment of the hip is noted until 2007, 15 years after his discharge.  The Board finds this opinion inadequate, as the examiner failed to consider the Veteran's allegation of repetitive injury while in service, i.e., the repeated lifting of heavy objects and performing his job duties on concrete.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  In addition, such repetitive injury was conceded with service connection of the Veteran's degenerative disc disease of the lumbar spine, therefore the examiner's determination of "no history of trauma is present," needs further explanation and rationale.  

With regard to the Veteran's left knee disorder, he asserts that such is either the direct result of his service from repeated lifting of heavy objects and standing on concrete or was caused or aggravated by his service-connected degenerative disc disease of the lumbar spine.  The October 2009 VA examiner determined that the Veteran had a torn medial meniscus and degenerative joint disease with avascular necrosis of the left knee.  The examiner opined that such disorder was not caused by or related to trauma in the service, or any other condition during the Veteran's service.  The examiner reasoned that there were five separate general medical examinations that state the Veteran has no joint problem.  Instead, only one examination indicated that he had a joint problem, but that joint is not specified.  He was seen in 1981 on a single visit for his right knee.  The Board finds this opinion inadequate as it does not offer a clear rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

With regard to the Veteran's allegation that his right hip and left knee are secondary to his degenerative disc disease of the lumbar spine, the October 2009 examiner opined that such disorder were not caused by or a result, not aggravated by his service-connected cervical and/or lumbar spine condition.  The examiner reasoned that the Veteran had no complaint in the service records of hip pain or a history of hip injury.  The examiner further stated that the Veteran's left knee disorder was caused by a medial meniscus tear, and there is no definite history of a left knee problem while he was in the service.  Finally, as referable to both disorders, the examiner stated that there is no significant alteration of the Veteran's gait or weightbearing because of his back pain.  The examiner opined that, if his back or neck was a causative factor, his opposite hip and knee would be involved.  In the Veteran's February 2011 substantive appeal, he alleges that the examination was conducted in a very small room and he was asked to walk across the room, probably 2-3 steps.  He argued that it is not clear whether an individual's gait can be determined from such a small sampling.  In addition, there is no indication that a Gait Assessment Rating Scale (GARS) was performed.  Further, while the Board notes that there is no active appeal for the Veteran's left hip or right knee, the Veteran has alleged that both of his hips and knees are problematic and that he will likely require further surgery to include possible total replacement of the left hip and right knee.  In light of such arguments, an addendum opinion to addressing direct and secondary theories of entitlement should be obtained on remand.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the October 2009 VA examiner for an addendum opinion regarding the etiology of the Veteran's right hip and left knee disorders.  If the examiner who drafted the October 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

Right Hip

(A)  For each diagnosed right hip disorder (identified as degenerative disease and avascular necrosis at the October 2009 VA examination), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service, to include the Veteran's claimed repetitive injury of loading and unloading heavy materials on concrete.

(B)  The examiner should offer an opinion as to whether arthritis of the right hip manifested within one year of the Veteran's service separation in April 1992 and, if so, to describe the manifestations.

(C)  With respect to each diagnosed hip disorder (identified as degenerative disease and avascular necrosis at the October 2009 VA examination), was such caused OR aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine, to include as the result of an altered gait or weightbearing?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

Left Knee

(A)  For each diagnosed left knee disorder (identified as a torn medial meniscus and degenerative joint disease with avascular necrosis of the left knee at the October 2009 VA examination), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service, to include the Veteran's claimed repetitive injury of loading and unloading of heavy materials on concrete.

(B)  The examiner should offer an opinion as to whether arthritis of the left knee manifested within one year of the Veteran's service separation in April 1992 and, if so, to describe the manifestations.

(C)  For each diagnosed left knee disorder (identified as a torn medial meniscus and degenerative joint disease with avascular necrosis of the left knee at the October 2009 VA examination), was such caused OR aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine, to include as the result of an altered gait or weightbearing?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering an opinion, the examiner must also explicitly consider the Veteran's reports regarding alleged in-service repetitive trauma.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



